           Case 1:16-cv-00156-DLC Document 108 Filed 02/11/21 Page 1 of 2




                                                                                  February 11, 2021
Via ECF

The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1610
New York, New York 10007

         Re:      Encarnacion et al. v. City of New York, 16 Civ. 156 (DLC)

Dear Judge Cote:

      We represent Plaintiffs in the above-referenced case. Yesterday 1 we filed a reply brief
(ECF No. 107) in support of Plaintiffs’ motion to enforce the Court-ordered Settlement
Agreement (ECF No. 94).

        Pursuant to Rule 4(F) of the Court’s Individual Practices in Civil Cases, Plaintiffs
respectfully request oral argument with respect to this motion, as it may provide an opportunity
for the parties to clarify facts and arguments relating to the nearly three-year history of the
Settlement leading up to this motion.

         We thank the Court for its consideration of this request.

                                                                Respectfully submitted,

                                                                 /s/ Niji Jain

                                                                Niji Jain
                                                                Adam N. Shoop
                                                                Jenn Rolnick Borchetta
                                                                THE BRONX DEFENDERS
                                                                360 East 161st Street
                                                                Bronx, New York 10451



1
  Plaintiffs had prepared to file this letter motion shortly after filing their reply memorandum of law on February 10,
but shortly afterward, the ECF website for the Southern District of New York appears to have had a service
interruption, and the site was down for the remainder of the day. As a result, Plaintiffs are filing this request
immediately upon resumption of the ECF website’s normal operations, which is the morning following the filing of
their reply papers.
        Case 1:16-cv-00156-DLC Document 108 Filed 02/11/21 Page 2 of 2




                                          Telephone: (718) 838-7878
                                          njain@bronxdefenders.org

                                          Counsel for Plaintiffs

cc: All Counsel (via ECF)




                                      2
